Title: To James Madison from Henry Dearborn, 7 November 1809
From: Dearborn, Henry
To: Madison, James


Dear Sir,
Boston Novr. 7th. 1809
I take the liberty of observing to you that Col Jona Russell of Providence is now here and about sailing for Toninggen, and if no Consul has been appointed for that place Col Russel would be pleased with the appointment, and as his Character is well known to you I presume you will with pleasure confer the appointment desired. If you should think proper to make the appointment, and will please to direct the Commission to my care I shall have an early opportunity of sending it to him. Yours with respectful esteem
H. Dearborn
